Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to an amendment filed on February 11, 2021.
Claims 1-15 are pending, with claims 1, 14, and 15 being independent. Claims 1-3, and 5-15 have been amended. Claim 4 has been canceled. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, and 5-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Davis et al (U.S. PG pub No. 2018/0365680) in view of SUGIYAMA et al (U.S. PG Pub No 2016/0063499)

As per claim 1-3, 14 and 15 Davis et al  teach an electronic device (client devices include computing devices such as mobile devices (e.g., smartphones, tablets), laptops, desktops, or any other type of computing device. FIG. 7 and the corresponding description provide additional information regarding computing devices. Moreover, and as mentioned above, the client devices can communicate with the through the network 105. In one or more embodiments, the network 105 includes the Internet or World Wide Web. The network, however, can include one or more private and/or public networks that use various communication technologies and protocols, as further described below with reference to FIG. 19., see pp 0040)) comprising: a housing; a first wireless communication circuit  (magnetic secure transmission (MST) and/or near field communication (NFC) a second wireless communication circuit (the payment network 115 can include a payment gateway system 118, a payment processing system 120, a card network system 122 and an issuing bank system 124. In alternative embodiments, however, the payment network 115 can include more or fewer components depending on a particular embodiment of system 100, see pp 0044) a touchscreen display configured to be exposed through one side of the housing; a processor configured to be disposed in the housing and to be operatively connected to the first wireless communication circuit, the second wireless communication circuit, and the touchscreen display; and a memory configured to be disposed in the housing and to be operatively connected to the client device 400a includes a touchscreen 402 that can display or provide user interfaces and by way of which user input may be received and/or detected. As used herein, a "touchscreen display" refers to the display of a touchscreen device. In one or more embodiments, a touchscreen device may be a client device with at least one surface upon which a user may perform touch gestures (e.g., a laptop, a tablet computer, a personal digital assistant, a media player, a mobile phone). Additionally or alternatively, the client device 400a may include any other suitable input device, such as a touch pad or those described below in reference to FIG. 7.) perform a transaction with an external payment device (merchant server, 200b) through the first wireless communication circuit by using the application program; receive a transaction result including receipt information from an external server through the second wireless communication circuit by using the application program (see pp 0099); after the transaction result is received, transmit a request (file or a uniform resource locator (URL))  for a refund to the external payment device through the first wireless communication circuit by using the application program on the basis of the received transaction result, and receive information on the refund from the external server through the second wireless communication circuit by using the application program ) (see pp 0141-0145);  Davis fail to teach in response to a request for a refund, control the communication module to transmit a request information for the refund including the receipt information to the external payment electronic device through the first wireless communication circuit by using the application program on the basis of the received transaction result, the request for the refund receipt information including at least one of a transaction store, a transaction date, an approval number. However, SUGIYAMA et al teach a system wherein in response to a request for a refund, control the communication module to transmit a request information for the refund including the receipt information to the external payment electronic device through the first wireless communication circuit see pp 0133-0135). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Davis et al to include SUGIYAMA et al teach a system wherein in response to a request for a refund, control the communication module to transmit a request information for the refund including the receipt information to the external payment electronic device through the first wireless communication circuit by using the application program on the basis of the received transaction result, the request for the refund receipt information including at least one of a transaction store, a transaction date, an approval number in order to clearly identify the customer and process the proper refund.

As per claim 5, 6, Davis et al teach an electronic device wherein the instructions include instructions that cause the processor to display a code (a bar code or a quick response (QR) code) on the user interface displayed on the touchscreen display on the basis of at least some of the at least one of the transaction store, the transaction date, the approval number, the transaction item, the transaction quantity, and the transaction ID (see pp 0142-0145, 0197-0206).

As per claim 7, Davis et al  teach an electronic device The electronic device of claim 5, wherein the instructions further include instructions that cause the processor to display the code and/or transmit the request for the refund in response to selection of the user through the user interface (see pp 0141-0145).

As per claim 8, Davis et al  teach an electronic device wherein the instructions include instructions that cause the processor to: identify a type of the external payment device on the basis of the received 0197-0206).

As per claim 9, Davis et al  teach an electronic device wherein the instructions include instructions that cause the processor to: request a public key from the external server; receive the public key in response to the request; and encrypt the request for the refund on the basis of the received public key (see pp 0123).

As per claim 10, Davis et al  teach an electronic device wherein the instructions include instructions that cause the processor to: extract payment details when a user selection for transmitting the receipt information is received; generate a file including the extracted payment details; and transmit the generated file (see pp 0116).

As per claim 11, Davis et al  teach an electronic device wherein the instructions include instructions that cause the processor to: display a list of users to share with through the touchscreen display when a user selection for sharing the receipt information is received; generate a file to be transmitted to an electronic device of at least one user selected from the displayed user list; and transmit the generated file (see pp 0197-0206).

As per claim 12, Davis et al  teach an electronic device wherein the instructions include instructions that cause the processor to: collect, when at least one piece of receipt information is received from the electronic device of the selected at least one user, the received at least one piece of receipt information to calculate a payment amount for each user; and transmit information on the calculated payment amount to each user (see pp 0116).

As per claim 13, Davis et al  teach an electronic device wherein the instructions include instructions that cause the processor to: collect, when at least one piece of receipt information is received from the selected at least one user, the received at least one piece of receipt information to transmit the collected information to the external server; and receive information on the calculated payment amount from the external server on the basis of the collected at least one piece of receipt information (see 0197-0206).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685